Exhibit 99.1 Allot Communications Announces Second Quarter 2015 Financial Results HOD HASHARON, Israel, Aug. 4, 2015 /PRNewswire/ Allot Communications Ltd.(NASDAQ, TASE: ALLT), a leading global provider of intelligent broadband solutions that empowers communication service providers to optimize and monetize their networks, enterprises to enhance productivity and consumers to improve their digital lifestyle, today announced its second quarter 2015 results. Q2 2015 – Financial Highlights: · Non-GAAP Revenues were $21.6 million, down 23% year over year · Non-GAAP Gross Margin reached 74% · Non-GAAP Operating loss was 14% · Book-to-bill was above one · The Company recorded negative Operating Cash Flow of $2.3 million · Net Cash and cash equivalents as of June 30, 2015 totaled $120.6 million Financial results: On a GAAP basis, total revenues for the second quarter of 2015 were $21.6 million compared to $29.5 million of revenue reported for the first quarter of 2015 and $28.2 million of revenue reported for the second quarter of 2014. Net loss for the second quarter of 2015 was $6.0 million, or $0.18 per basic and diluted share. This compares with a net loss of zero, or $0.00 per basic and diluted share, in the first quarter of 2015 and a net loss of $0.6 million, or $0.02 per basic and diluted share, in the second quarter of 2014. On a non-GAAP basis, total revenues for the second quarter of 2015 were $21.6 million, compared with $29.5 million of revenue reported for the first quarter of 2015 and $28.2 million of revenue reported for the second quarter of 2014. On a non-GAAP basis, net loss for the second quarter of 2015 was $3.0 million, or $0.09 per basic and diluted share. This compares with non-GAAP net income of $2.9 million, or $0.09 per basic and diluted share, in the first quarter of 2015 and non-GAAP net income of $1.9 million, or $0.06 per basic and diluted share, in the second quarter of 2014. Q2 2015 - Key Achievements: · During Q2 2015, 21 large orders were received, 9 of which were from new customers · 15 of the large orders came from mobile-service providers and 5 were from fixed-line service providers · In addition, 1 large order was received for private and public cloud deployments · During the second quarter Allot received 6 $1 million + deals, compared to 0 in the previous quarter and 5 in the second quarter 2014 · Allot WebSafe Personal is powering Vodafone Germany's newly launched secure netoffering · Achieving 3 strategic wins totaling $8 million from new tier-1 mobileoperators "During the second quarter, despite a slower business environment, we achieved 3 wins of new tier 1 mobile service providers which we expect to turn into revenues during the second half of 2015 and the first half of 2016. We continue to make additional progress with our securityoffering including wins in North America with tier 1 accounts," said Andrei Elefant, President & CEO of Allot Communications. "During the second quarter of 2015 our booking has recovered significantly compared to the level of the first quarter and we undertook a number of efficiency measures to realign our OPEX without compromising our future growth." 2015 Outlook The Company reiterates its previously provided guidance and expectsnon-GAAP total revenues to be in the range of $100 million to $105 million for full year 2015. Share Repurchase Program Allot further announced separately that the Company's board of directors has authorized a share repurchase program of up to $15 million. The program is subject to certain court approvals in Israel, which Allot expects to obtain during the third or fourth quarter of 2015. Conference Call & Webcast: The Allot management team will host a conference call to discuss second quarter 2015 earnings results today at 8:30 AM ET, 3:30 p.m. Israel time. To access the conference call, please dial one of the following numbers: US: +1, UK: +44(0)2033645721, Israel: +97237630147, participant code 1553650. A replay of the conference call will be available from 12:00 AM ET on August 5 2015 for 30 days. To access the replay, please dial: US: +1 ; UK: +44(0)2034270598, access code:1553650. A live webcast of the conference call can be accessed on the Allot Communications website atwww.allot.com. The webcast also will be archived on the website following the conference call. About Allot Communications Allot Communications Ltd. (NASDAQ, TASE: ALLT) empowers service providers to monetize and optimize their networks, enterprises to enhance productivity and consumers to enjoy an always-on digital lifestyle. Allot's advanced DPI-based broadband solutions identify and leverage network intelligence to analyze, protect, improve and enrich mobile, fixed and cloud service delivery and user experience. Allot's unique blend of innovative technology, proven know-how and collaborative approach to industry standards and partnerships enables network operators worldwide to elevate their role in the digital lifestyle ecosystem and to open the door to a wealth of new business opportunities. For more information, please visitwww.allot.com. GAAP to Non-GAAP Reconciliation: The difference between GAAP and non-GAAP revenues is related to the acquisitions made by the Company and represents revenues adjusted for the impact of the fair value adjustment to acquired deferred revenue related to purchase accounting. Non-GAAP net income is defined as GAAP net income after including deferred revenues related to the fair value adjustment resulting from purchase accounting and excluding stock-based compensation expenses, amortization of acquisition-related intangible assets, inventory write-off expenses, regulatory matter expenses, acquisition-related expenses, restructuring costs and compensation expenses related to the acquisitions. These non-GAAP measures should be considered in addition to, and not as a substitute for, comparable GAAP measures. The non-GAAP results and a full reconciliation between GAAP and non-GAAP results are provided in the accompanying Table 2. The Company provides these non-GAAP financial measures because it believes they present a better measure of the Company's core business and management uses the non-GAAP measures internally to evaluate the Company's ongoing performance. Accordingly, the Company believes they are useful to investors in enhancing an understanding of the Company's operating performance. Safe Harbor Statement This release contains forward-looking statements, which express the current beliefs and expectations of Company management. Such statements involve a number of known and unknown risks and uncertainties that could cause our future results, performance or achievements to differ significantly from the results, performance or achievements set forth in such forward-looking statements. Important factors that could cause or contribute to such differences include risks relating to: our ability to compete successfully with other companies offering competing technologies; the loss of one or more significant customers; consolidation of, and strategic alliances by, our competitors, government regulation; the timing of completion of key project milestones which impact the timing of our revenue recognition; lower demand for key value-added services; our ability to keep pace with advances in technology and to add new features and value-added services; managing lengthy sales cycles; operational risks associated with large projects; our dependence on third party channel partners for a material portion of our revenues; court approval of the Company's proposed share buy-back program; and other factors discussed under the heading "Risk Factors" in the Company's annual report on Form 20-F filed with the Securities and Exchange Commission. Forward-looking statements in this release are made pursuant to the safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995. These forward-looking statements are made only as of the date hereof, and the company undertakes no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. Investor Relations Contact: Rami Rozen AVP Corporate Development International access code +972-52-569-4441 rrozen@allot.com Public Relations Contact: Sigalit Orr Director Corporate Communications International access code +972-54-268-1500 sorr@allot.com TABLE - 1 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except share and per share data) Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) Revenues $ 21,592 $ 28,166 $ 51,124 $ 56,450 Gross profit Operating expenses: Research and development costs, net Sales and marketing General and administrative Total operating expenses Operating Loss ) Financial and other income (loss), net ) 87 94 Loss before income tax benefit ) Tax expenses 61 82 Net Loss ) Basic net loss per share $ (0.18
